Case 2:19-bk-14626-NB        Doc 37 Filed 05/01/19 Entered 05/01/19 14:54:29                    Desc
                              Main Document     Page 1 of 5

  1   JEFFER MANGELS BUTLER & MITCHELL LLP
      ROBERT B. KAPLAN, P.C. (Bar No. 76950)
  2   rbk@jmbm.com
  3   Two Embarcadero Center, 5th Floor                                FILED & ENTERED
      San Francisco, California 94111-3813
  4   Telephone:    (415) 398-8080
      Facsimile:    (415) 398-5584                                          MAY 01 2019
  5
      JEFFER MANGELS BUTLER & MITCHELL LLP                             CLERK U.S. BANKRUPTCY COURT
  6   THOMAS M. GEHER (Bar No. 130588)
                                                                       Central District of California
                                                                       BY milano     DEPUTY CLERK

  7   tmg@jmbm.com
      1900 Avenue of the Stars, 7th Floor
  8   Los Angeles, California 90067-4308                      CHANGES MADE BY COURT
      Telephone:    (310) 203-8080
  9   Facsimile:    (310) 203-0567
 10   Attorneys for UMPQUA BANK
 11

 12
                            UNITED STATES BANKRUPTCY COURT
 13
                                CENTRAL DISTRICT OF CALIFORNIA
 14
                                     LOS ANGELES DIVISION
 15

 16   In re                                               Case No. 2:19-bk-14626-NB

 17   XELAN PROP 1, LLC,                                  Chapter 11

 18                                                       ORDER GRANTING MOTION TO
                      Debtor.                             DISMISS CHAPTER 11 CASE WITH
 19                                                       PREJUDICE [11 U.S.C. SECTION 1112(b)]

 20                                                       Date:              April 30, 2019
                                                          Time:              2:00 p.m.
 21                                                       Place:             Courtroom 1545
                                                                             255 East Temple Street
 22                                                                          Los Angeles, CA

 23

 24

 25

 26
                      On April 30, 2019, pursuant to that certain Order Granting Application and
 27
      Setting Hearing on Shortened Notice entered in this case on April 25, 2019 [Document No. 14],
 28


                                                      1
      65776999v4
                   ORDER GRANTING MOTION TO DISMISS CHAPTER 11 CASE WITH PREJUDICE
Case 2:19-bk-14626-NB        Doc 37 Filed 05/01/19 Entered 05/01/19 14:54:29                 Desc
                              Main Document     Page 2 of 5

  1   the Motion of Umpqua Bank (the "Bank") to Dismiss Chapter 11 Case With Prejudice [11

  2   U.S.C. Section 1112(b)] (the "Motion") (dkt. 12 & 17) came on for hearing, on shortened time,

  3   before the Honorable Neil W. Bason, United States Bankruptcy Judge presiding. Thomas M.

  4   Geher, Esq. of Jeffer Mangels Butler & Mitchell LLP appeared for the Bank and other

  5   appearances were as noted in the record.     The Court, having read and considered the Motion,

  6   the Joinder to the Motion filed by the City and County of San Francisco and the People of the

  7   State of California (the "Joinder") and all other papers filed in support of the Joinder (dkt. 23-

  8   25), the Declaration of Alfred J. Verdi (dkt. 34) in Opposition to Motion to Dismiss Chapter 11

  9   filed by XELAN Prop 1, LLC, the other filed papers in this case, the testimony of Debtor’s
 10   principal Anna Kihagi at the hearing, and the arguments of counsel; and the Court finding that

 11   notice and service of the Motion and the hearing thereon was proper under the circumstances; for

 12   the reasons set forth in the Tentative Ruling issued by this Court on April 30, 2019 , a true and

 13   correct copy of which is attached hereto as Exhibit 1 (the "Tentative Ruling") and the Findings of

 14   Fact and Conclusions of Law stated by the Court on the record at the conclusion of the hearing

 15   pursuant to Federal Rule of Bankruptcy Procedure 7052, and good cause appearing therefor:

 16                   IT IS HEREBY ORDERED as follows:

 17                   1.     The Motion is granted and this bankruptcy case filed by the Debtor

 18   XELAN Prop 1, LLC is hereby dismissed with prejudice with a permanent bar to being a debtor

 19   in bankruptcy (unless and until otherwise ordered by the Court) and with the concurrent bar (for

 20   the first 180 days) under 11 U.S.C. § 109(g)(1);

 21                   2.     The automatic stay of 11 U.S.C. Section 362 arising from any future

 22   bankruptcy case filed by the Debtor XELAN Prop 1, LLC shall be without force or effect

 23   including, but not limited to, as to the Debtor XELAN Prop 1, LLC's interest in the real property

 24   commonly known as 4018-4022 19th Street, San Francisco; and

 25   ///

 26
 27

 28


                                                         2
      65776999v4
                   ORDER GRANTING MOTION TO DISMISS CHAPTER 11 CASE WITH PREJUDICE
Case 2:19-bk-14626-NB         Doc 37 Filed 05/01/19 Entered 05/01/19 14:54:29              Desc
                               Main Document     Page 3 of 5

  1   ///

  2                   3.      This Order made orally by this Court at the hearing held on April 30, 2019

  3   is effective as of that date.

  4                                                   ###

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24 Date: May 1, 2019

 25

 26
 27

 28


                                                       3
      65776999v4
                   ORDER GRANTING MOTION TO DISMISS CHAPTER 11 CASE WITH PREJUDICE
Case 2:19-bk-14626-NB   Doc 37 Filed 05/01/19 Entered 05/01/19 14:54:29   Desc
                         Main Document     Page 4 of 5
Case 2:19-bk-14626-NB   Doc 37 Filed 05/01/19 Entered 05/01/19 14:54:29   Desc
                         Main Document     Page 5 of 5
